NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

FELIPE AYALA-ALVARADO,                           No. 10-70408

               Petitioner,                       Agency No. A097-863-589

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Felipe Ayala-Alvarado, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ayala-Alvarado’s untimely

and number-barred motion to reopen, see 8 C.F.R. § 1003.2(c)(2), because he

failed to present material evidence of changed circumstances in Mexico to qualify

for the regulatory exception to the time and number limitations for motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990 (a petitioner’s

evidence lacks the required materiality where it simply recounts generalized

conditions that fail to demonstrate “that her predicament is appreciably different

from the dangers faced by her fellow citizens”).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70408